Exhibit 10.6

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: Up to $1,500,000.00 July 12, 2020

 

Churchill Capital Corp III, a Delaware corporation (“Maker”), promises to pay to
the order of Churchill Sponsor III LLC, or its registered assigns or successors
in interest or order (“Payee”), the principal sum of up to One Million Five
Hundred Thousand Dollars ($1,500,000.00) in lawful money of the United States of
America, on the terms and conditions described below.

 

All payments on this Note (unless the full principal is converted pursuant to
Section 15 below) shall be made by check or wire transfer of immediately
available funds to such account as Payee may from time to time designate by
written notice in accordance with the provisions of this Note.

 

1.Repayment. The principal balance of this Note shall be payable on the earliest
to occur of (i) the date on which Maker consummates its initial business
combination and (ii) the date that the winding up of Maker is effective (such
date, the “Maturity Date”). The principal balance may be prepaid at any time, at
the election of Maker.

 

2.Interest. This Note shall be non-interest bearing.

 

3.Drawdown Requests. Payee, in its sole and absolute discretion, may fund up to
One Million Five Hundred Thousand Dollars ($1,500,000.00) for working capital
expenditures prior to Maker’s consummation of an initial business combination.
The principal of this Note may be drawn down from time to time until the date on
which Maker consummates its initial business combination, upon written request
from Maker to Payee (each, a “Drawdown Request”). Each Drawdown Request must
state the amount to be drawn down, and must be in multiples of not less than Ten
Thousand Dollars ($10,000) unless agreed upon by Maker and Payee. Payee, in its
sole discretion, shall fund each Drawdown Request no later than five (5)
business days after receipt of a Drawdown Request; provided, however, that the
maximum amount of drawdowns collectively under this Note shall not exceed One
Million Five Hundred Thousand Dollars ($1,500,000.00). Once an amount is drawn
down under this Note, it shall not be available for future Drawdown Requests
even if prepaid. Except as set forth herein, no fees, payments or other amounts
shall be due to Payee in connection with, or as a result of, any Drawdown
Request by Maker.

 



2

 

 

4.Application of Payments. All payments received by Payee pursuant to this Note
shall be applied first to the payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, and then to the reduction of the unpaid principal
balance of this Note.

 

5.Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a)Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

 

(b)Voluntary Bankruptcy, etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c)Involuntary Bankruptcy, etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

6.Remedies.

 

(a)Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)Upon the occurrence of an Event of Default specified in Sections 5(b) and
5(c) hereof, the unpaid principal balance of this Note and all other amounts
payable hereunder, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 



3

 

 

7.Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.

 

8.Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees, except as set forth in Section 12, that its liability
shall be unconditional, without regard to the liability of any other party, and
shall not be affected in any manner by any indulgence, extension of time,
renewal, waiver or modification granted or consented to by Payee, and consents
to any and all extensions of time, renewals, waivers, or modifications that may
be granted by Payee with respect to the payment or other provisions of this
Note, and agrees that additional makers, endorsers, guarantors, or sureties may
become parties hereto without notice to Maker or affecting Maker’s liability
hereunder.

 

9.Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be: (i) in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing, (ii)
by facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party. Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

10.Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

 

11.Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



4

 

 

12.Trust Waiver. Notwithstanding anything herein to the contrary, Payee hereby
waives any claim in or to any distribution of or from the trust account (the
“Trust Account”) established in connection with Maker’s initial public offering
(the “IPO”), and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any claim against the Trust Account for any reason whatsoever;
provided, however, that upon the consummation of the initial business
combination, Maker may repay the principal balance of this Note out of the
proceeds released to Maker from the Trust Account.

 

13.Amendment; Waiver. Any amendment hereto or waiver of any provision hereof may
be made with, and only with, the written consent of Maker and Payee.

 

14.Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.

 

15.Conversion.

 

(a)Notwithstanding anything contained in this Note to the contrary, at Payee’s
option, at any time prior to payment in full of the principal balance of this
Note, Payee may elect to convert all or any portion of the unpaid principal
balance of this Note into that number of warrants to purchase one share of Class
A common stock, $0.0001 par value per share, of the Maker (the “Working Capital
Warrants”) equal to the principal amount of the Note so converted divided by
$1.00 (one dollar). The Working Capital Warrants shall be identical to the
warrants issued by the Maker to the Payee in a private placement at the time of
the Maker’s initial public offering. The Working Capital Warrants and their
underlying securities, and any other equity security of Maker issued or issuable
with respect to the foregoing by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, amalgamation,
consolidation or reorganization, shall be entitled to the registration rights
set forth in Section 16 hereof.

 

(b)Upon any complete or partial conversion of the principal amount of this Note,
(i) such principal amount shall be so converted and such converted portion of
this Note shall become fully paid and satisfied, (ii) Payee shall surrender and
deliver this Note, duly endorsed, to Maker or such other address which Maker
shall designate against delivery of the Working Capital Warrants, (iii) Maker
shall promptly deliver a new duly executed Note to Payee in the principal amount
that remains outstanding, if any, after any such conversion and (iv) in exchange
for all or any portion of the surrendered Note, Maker shall, at the direction of
Payee, deliver to Payee (or its members or their respective affiliates or their
designees) (Payee or such other persons, the “Holders”) the Working Capital
Warrants, which shall bear such legends as are required, in the opinion of
counsel to Maker or by any other agreement between Maker and Payee and
applicable state and federal securities laws.

 



5

 

 

(c)The Holders shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Working Capital Warrants upon
conversion of this Note pursuant hereto; provided, however, that the Holders
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by the Holders in connection with any such conversion.

 

(d)The Working Capital Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

 

16.Registration Rights.

 

(a)Reference is made to that certain Registration Rights Agreement between Maker
and the parties thereto, dated as of June 26, 2019 (the “Registration Rights
Agreement”). All capitalized terms used in this Section 16 shall have the same
meanings ascribed to them in the Registration Rights Agreement.

 

(b)The Working Capital Warrants shall be considered “Working Capital Warrants”
for all purposes under the Registration Rights Agreement; provided, that, any
Holder not already party to the Registration Rights Agreement shall execute a
joinder thereto, agreeing to be bound by all of the terms and conditions of the
Registration Rights Agreement as a “Holder” thereunder.

 

[Signature Page Follows]

 





 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

   CHURCHILL CAPITAL CORP III          By:/s/ Jay Taragin     Name: Jay Taragin
    Title:   Chief Financial Officer       Accepted and agreed this 6th day of
July, 2020         CHURCHILL SPONSOR III LLC         By: /s/ Jay Taragin    
Name: Jay Taragin     Title: Authorized Person  

 

[Signature Page to Promissory Note]

 



7

 

 



DRAWDOWN REQUEST

 

Dated: July 12, 2020

 

CHURCHILL SPONSOR III LLC, as Payee

under that certain Promissory Note referred

to below

640 Fifth Avenue, 12th Floor
New York, NY 10019

 

Ladies and Gentlemen:

 

The undersigned (the “Maker”), refers to the Promissory Note, dated as of July
12, 2020 (as amended, restated, modified and/or supplemented from time to time,
the “Promissory Note”), made by the Maker in favor of Churchill Sponsor III LLC,
and hereby gives you notice, irrevocably, pursuant to Section 9 of the
Promissory Note, that the undersigned hereby requests a drawdown under the
Promissory Note, and in that connection sets forth below the information
relating to such borrowing (the “Borrowing”):

 

(i)         The business day of the Borrowing is July 12, 2020.

 

(ii)        The aggregate principal amount of the Borrowing is $1,500,000.00,
which shall have been paid by the Payee on behalf of the Maker to a service
provider to the Maker as compensation for services provided by such service
provider to the Maker.

 

(iii)       The proceeds from the Borrowing will be used as set forth in Section
3 of the Promissory Note.

 

The undersigned certifies that no Event of Default (as defined in the Promissory
Note) has occurred and is continuing, or would result from such Borrowing or
from the application of the proceeds thereof.

 

IN WITNESS WHEREOF, the undersigned hereby has executed this Drawdown Request as
of the date first written above.

 

Very truly yours,      CHURCHILL CAPITAL CORP III      By:/s/ Jay Taragin
  Name: Jay Taragin   Title: Chief Financial Officer

 





 